Citation Nr: 1504484	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  11-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable disability rating for recurrent epididymitis.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2014, the Veteran testified at a video hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of an initial compensable disability rating for recurrent epididymitis and service connection for tinnitus.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014). 

First, with regard to the Veteran's claim for an initial compensable rating for recurrent epididymitis, the Board notes that the Veteran was last provided a VA examination for this disorder in December 2010.  During his November 2014 hearing before the undersigned, the Veteran asserted that his condition and symptoms had worsened since his last examination.  Specifically, he stated that his urinary frequency had worsened and he complained of pain.  The Veteran also indicated that his recurrent epididymitis interferes with his fertility.  Further, his April 2011 VA Form 9 Substantive Appeal, the Veteran reported urinary leakage, incontinence, and erectile dysfunction as a result of his epididymitis.  

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examination is unduly remote, and the Veteran has competently and credibly asserted that his condition has worsened since the December 2010 examination.  Moreover, there is no other medical evidence on file in which the Board can determine the current severity of the Veteran's recurrent epididymitis.  

Because there may have been changes in the Veteran's condition, the Board finds that a new examination of his recurrent epididymitis is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Turning to his claim of service connection for tinnitus, the Board notes that the Veteran was afforded a VA examination in conjunction with that claim in September 2009 and December 2010.  At the September examination, the examiner indicated that there was no diagnosis because there was "no pathology to render a diagnosis."  The examiner found that he could not link the Veteran's tinnitus to service without resort to mere speculation.  However the examiner did not provide a rationale as to why he could not reach a conclusion.  In December 2010, the Veteran underwent a second VA examination.  The examiner diagnosed the Veteran with "intermittent" bilateral tinnitus.  The examiner opined that the Veteran's tinnitus is at least as likely as not associated with military noise exposure and he stated that the "nature of the military noise exposure is significant artillery fire without hearing protection.  However, within the same examination report, the examiner indicated that he could not, without resorting to mere speculation, give an opinion as to the etiology of the Veteran's tinnitus because "there are not medical records which indicate an ear condition" while the Veteran was in service.  

In those cases where the examiner uses the "mere speculation" language without providing any supporting analysis or reasons to explain why an opinion cannot be provided, such a "non-response" will cause the examination report to be inadequate. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, neither the September 2009 nor the December 2010 examiners provided adequate explanation for why an opinion could not be proffered.  As such, the Board finds that the examination is inadequate, and a new examination and opinion is required in order to clarify the nature and etiology of the Veteran's tinnitus.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The RO/AMC should also obtain and review any outstanding VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant ongoing VA treatment records.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for a comprehensive genitourinary VA examination to determine the current severity of the Veteran's recurrent epididymitis.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.  All appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted and the results of such should be included in the examination report.  The following specific information should be contained in the examination report:

 a.  The examiner should described any and all symptoms (lay and clinical) associated with this condition and provide a comprehensive diagnosis.

 b.  The examiner is also asked to discuss any manifestations akin to urinary tract infections caused by the disability, such as identifying any symptomatic infections, hospitalizations or required drug therapy (in terms of frequency per year and/or frequency of treatment, as appropriate). 

c.  The examiner should provide in the examination report information relating both to voiding dysfunction and urinary frequency, associated with the service-connected condition. Specifically, it should be noted whether the Veteran wears any absorbent materials and if so, how frequently these are changed a day. The report should also identify the frequency of the Veteran's daytime and nighttime (awakening to) voiding per day. 

d.  The examiner should specifically determine whether there is any indication of penis deformity, and should describe the form and extent of any such shown.

3.  Schedule the Veteran for an audiological examination to determine the nature and etiology of the Veteran's tinnitus.  The claims folder and a copy of this remand must be made available to the examiner who should note in the examination report that the claims folder was reviewed.

Based on a review of the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's tinnitus is related to his time in active duty service.  

The examiner is directed to the Veteran's lay statements regarding his in-service acoustic trauma.  Additionally, the examiner should accept as credible the Veteran's assertions that he has not experienced any post-service occupational or recreational noise exposure.

The examiner should indicate in the report that the claims file was reviewed.  A complete rationale must be provided for all opinions offered.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

4.  Thereafter, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




